8:19-cr-00181-DCC   Date Filed 07/29/19   Entry Number 384   Page 1 of 13
8:19-cr-00181-DCC   Date Filed 07/29/19   Entry Number 384   Page 2 of 13
8:19-cr-00181-DCC   Date Filed 07/29/19   Entry Number 384   Page 3 of 13
8:19-cr-00181-DCC   Date Filed 07/29/19   Entry Number 384   Page 4 of 13
8:19-cr-00181-DCC   Date Filed 07/29/19   Entry Number 384   Page 5 of 13
8:19-cr-00181-DCC   Date Filed 07/29/19   Entry Number 384   Page 6 of 13
8:19-cr-00181-DCC   Date Filed 07/29/19   Entry Number 384   Page 7 of 13
8:19-cr-00181-DCC   Date Filed 07/29/19   Entry Number 384   Page 8 of 13
8:19-cr-00181-DCC   Date Filed 07/29/19   Entry Number 384   Page 9 of 13
8:19-cr-00181-DCC   Date Filed 07/29/19   Entry Number 384   Page 10 of 13
8:19-cr-00181-DCC   Date Filed 07/29/19   Entry Number 384   Page 11 of 13
8:19-cr-00181-DCC   Date Filed 07/29/19   Entry Number 384   Page 12 of 13
8:19-cr-00181-DCC   Date Filed 07/29/19   Entry Number 384   Page 13 of 13
